IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-64,923-03, -05 & -06


EX PARTE MELVIN CHARLES PAUL, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 844969 IN THE 174TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital
murder and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his
conviction. Paul v. State, No. 14-00-00937-CR (Tex. App.-Houston [14th Dist.] January 10, 2002,
no pet.).
	In the -03 application, Applicant argued that he could not file a meaningful habeas
application without a copy of the trial record, and in the -05 application, he argued that his First and
Fourteenth Amendment rights to file a meaningful habeas application had been violated. On
September 19, 2007, and January 23, 2008, respectively, we dismissed these applications under Tex.
Code Crim. Proc. art. 11.07, § 4. We now withdraw these dispositions on our own motion and deny
these applications. 
	In the -06 application, Applicant repeats that his constitutional rights to file a meaningful
habeas application have been violated. He also urges this Court to order the district clerk in Harris
County to send him file-stamped copies of his application and attached exhibits. We also deny the
-06 application. 
	Accordingly, these applications are denied.
 
Filed: June 24, 2009
Do not publish